

EXHIBIT 10.4

UGI CORPORATION


2009 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


FOR NEW EMPLOYEES


As Amended and Restated as of November 22, 2013


















































--------------------------------------------------------------------------------

TABLE OF CONTENTS







 
 
Page
ARTICLE I
STATEMENT OF PURPOSE
1
ARTICLE II
DEFINITIONS
1
ARTICLE III
PARTICIPATION AND VESTING
3
ARTICLE IV
BENEFITS
4
ARTICLE V
FORM AND TIMING OF BENEFIT DISTRIBUTION
6
ARTICLE VI
FUNDING OF BENEFITS
6
ARTICLE VII
THE COMMITTEE
7
ARTICLE VIII
AMENDMENT AND TERMINATION
9
ARTICLE IX
CLAIMS PROCEDURES
9
ARTICLE X
MISCELLANEOUS PROVISIONS
10
SCHEDULE A
PARTICIPATING EMPLOYERS
13








 
i
 




--------------------------------------------------------------------------------




ARTICLE I

STATEMENT OF PURPOSE
The purpose of the UGI Corporation 2009 Supplemental Executive Retirement Plan
for New Employees (the “2009 UGI SERP”) is to provide a fair and competitive
level of retirement benefits to certain management and other highly compensated
employees and thereby to attract and retain the highest quality executives to
UGI Corporation, UGI Utilities, Inc. and its subsidiaries, including UGI Penn
Natural Gas, Inc., UGI Central Penn Gas, Inc., and, effective October 1, 2010,
UGI Energy Services, Inc. To address these purposes and to account for the
closure of the Pension Plan and the CPG Pension Plan, each as defined herein,
certain employees of UGI Corporation, UGI Utilities, Inc. and its subsidiaries,
including UGI Penn Natural Gas, Inc. and UGI Central Penn Gas, Inc., and,
effective October 1, 2010, UGI Energy Services, Inc. (those designated as
“Participants”), will be provided with supplemental retirement benefits. The
2009 UGI SERP was amended and restated as of October 1, 2010 to include certain
employees of UGI Energy Services, Inc. The 2009 UGI SERP is now amended and
restated as of November 22, 2013.
ARTICLE II    

DEFINITIONS
Sec. 2.01    “Administrative Committee” shall mean the administrative committee
designated pursuant to Article VII to administer the 2009 UGI SERP in accordance
with its terms.
Sec. 2.02    “Affiliate” shall have the meaning ascribed to such term in Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended.
Sec. 2.03     “Beneficiary” shall mean the person designated by a Participant to
receive any benefits payable after the Participant’s death. UGI shall provide a
form for this purpose. In the event a Participant has not filed a Beneficiary
designation with UGI or none of the designated Beneficiaries are living at the
date of the Participant’s death, the Beneficiary shall be the Participant’s
estate.
Sec. 2.04    “Board” shall mean the Board of Directors of UGI.
Sec. 2.05    “Change in Control Agreement” shall mean a Change in Control
Agreement between an Employee and a Participating Employer.
Sec. 2.06    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Sec. 2.07    “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board.




--------------------------------------------------------------------------------




Sec. 2.08    “Compensation” shall mean a Participant’s actual base salary earned
from the Participating Employers with respect to each Plan Year, plus the amount
of annual bonus paid under the applicable bonus or severance plan with respect
to each Plan Year, regardless of the payment date. Compensation shall include
any such salary and bonus that that would be payable to the Employee except for
an election by the Employee to have such compensation deferred under any
qualified savings plan, non-qualified deferred compensation plan, or section 125
plan, of the Participating Employers. Compensation shall be prorated for any
Plan Year during which the Employee ceases to be a Participant and remains an
employee of the Participating Employers.
Sec. 2.09    “CPG Pension Plan” shall mean the UGI Central Penn Gas, Inc.
Employees’ Retirement Plan.
Sec. 2.10    “Deferral Plan” shall mean the UGI Corporation 2009 Deferral Plan.
Sec. 2.11    “Effective Date” of the 2009 UGI SERP shall mean January 1, 2009,
for Participating Employers other than UGI Energy Services, Inc. The 2009 UGI
SERP shall be effective for UGI Energy Services, Inc. as of October 1, 2010. The
effective date of the amended and restated 2009 UGI SERP is November 22, 2013.
Sec. 2.12    “Employee” shall mean any person in the employ of a Participating
Employer other than a person (i) whose terms and conditions of employment are
determined through collective bargaining with a third party or (ii) who is
characterized as an independent contractor by a Participating Employer, no
matter how characterized by a court or government agency. No retroactive
characterization of an individual’s status for any other purpose shall make an
individual an “Employee” for purposes hereof unless specifically determined
otherwise by a Participating Employer for the purposes of this 2009 UGI SERP.
Sec. 2.13    “Employment Commencement Date” shall mean the first day on which a
Participant became an employee of UGI or its Affiliates, or any entity whose
business or assets have been acquired by UGI or its Affiliates or by any
predecessor of such entities. If any interruption of employment occurred after
the date described in the preceding sentence, the “Employment Commencement Date”
after reemployment shall be the first day on which the Participant became an
employee as described in the preceding sentence after the most recent such
interruption of the employment relationship between the Participant and UGI or
any of its Affiliates, unless the Administrative Committee determines otherwise.
Sec. 2.14    “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
Sec. 2.15    “Executive Annual Bonus Plan” shall mean the UGI Corporation
Executive Annual Bonus Plan or the UGI Utilities, Inc. Executive Annual Bonus
Plan, each as amended from time to time, and any successor plans.
Sec. 2.16    “Key Employee” shall mean an employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under section 409A of

2



--------------------------------------------------------------------------------




the Code, as determined by the Compensation Committee or its delegate. The
determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by
such Committee or its delegate in accordance with the provisions of sections
416(i) and 409A of the Code and the regulations issued thereunder.
Sec. 2.17    “Matching Contribution” shall have the meaning given that term
under the Savings Plan.
Sec. 2.18    “Participant” shall mean each Employee who meets the requirements
of Section 3.01 hereof.
Sec. 2.19    “Participating Employer” shall mean an employer listed on Schedule
A.
Sec. 2.20    “Pension Plan” shall mean the Retirement Income Plan for Employees
of UGI Utilities, Inc., as currently in effect and as it may hereafter be
amended, and any plan designated by the Board as a successor thereto.
Sec. 2.21    “Plan Year” shall mean the 12-month period beginning on October 1
and ending on September 30.
Sec. 2.22    “Postponement Period” shall mean, for a Key Employee, the period of
six months after separation from service (or such other period as may be
required by Section 409A of the Code) during which 2009 UGI SERP benefits may
not be paid to the Key Employee under section 409A of the Code.
Sec. 2.23    “Savings Plan” shall mean the UGI Utilities, Inc. Savings Plan.
Sec. 2.24    “Termination for Cause” shall mean termination of employment by
reason of misappropriation of funds, habitual insobriety, substance abuse,
conviction of a crime involving moral turpitude, or gross negligence in the
performance of duties, which gross negligence has had a material gross adverse
effect on the business, operations, assets, properties or financial condition of
UGI and its Affiliates, taken as a whole.
Sec. 2.25    “UGI” shall mean UGI Corporation.
Sec. 2.26    “2009 UGI SERP” shall mean the UGI Corporation 2009 Supplemental
Executive Retirement Plan for New Employees as set forth herein and as the same
may be hereafter amended.
Sec. 2.27    “UGI Utilities” shall mean UGI Utilities, Inc.
ARTICLE III    

PARTICIPATION AND VESTING

3



--------------------------------------------------------------------------------




Sec. 3.01    Participation.
(a)    For Employees of a Participating Employer other than UGI Energy Services,
Inc, on and after the Effective Date, each Employee who (i) is eligible to
receive a bonus under an Executive Annual Bonus Plan at any time during the
applicable Plan Year, (ii) is hired or rehired by a Participating Employer on or
after the Effective Date (including by a transfer from an Affiliate), and (iii)
is not accruing a benefit under the Pension Plan, CPG Pension Plan or any other
defined benefit plan maintained by a Participating Employer and its Affiliates
shall be eligible to become a Participant in the 2009 UGI SERP. Employees who
meet the requirements of this subsection (a) as of the Effective Date shall
become Participants in the 2009 UGI SERP as of the Effective Date.
(b)    For Employees of UGI Energy Services, Inc., on and after October 1, 2010,
each Employee who (i) is eligible to receive a bonus under an Executive Annual
Bonus Plan at any time during the applicable Plan Year, (ii) is employed by UGI
Energy Services, Inc. on or after October 1, 2010 (including by a transfer from
an Affiliate) and (iii) is not accruing a benefit under the Pension Plan, CPG
Pension Plan or any other defined benefit plan maintained by a Participating
Employer and its Affiliates shall be eligible to become a Participant in the
2009 UGI SERP. Employees who meet the requirements of this subsection (b) as of
October 1, 2010 shall become Participants in the 2009 UGI SERP as of October 1,
2010.
(c)    Each newly hired Employee who meets the requirements of subsection (a) or
(b), as applicable, shall become a Participant in the 2009 UGI SERP immediately
upon his or her date of hire. Each newly promoted Employee of a Participating
Employer, or an Employee who is transferred to a Participating Employer from an
Affiliate that is not a Participating Employer, who meets the requirements of
subsection (a) or (b), as applicable, shall become a Participant in the 2009 UGI
SERP as of the first day of the Plan Year following his transfer or promotion
date.
Sec. 3.02    Vesting. Benefits under this 2009 UGI SERP shall vest on the fifth
anniversary of a Participant’s most recent Employment Commencement Date, if the
Participant continues to be employed by UGI and its Affiliates through the
vesting date, unless the Compensation Committee determines that a Participant’s
benefits should vest, in whole or in part, sooner. A Participant’s benefit under
this 2009 UGI SERP shall also vest if the Participant’s employment with UGI and
its Affiliates terminates on account of death or Total Disability, as determined
under the Savings Plan. Notwithstanding anything to the contrary, a Participant
shall vest in his or her benefits under Section 4.05 of this 2009 UGI SERP when
the Participant’s employment has terminated under the circumstances described in
Section 4.05 and the Participant has met all the requirements of the
Participant’s Change in Control Agreement that entitle the Participant to
receive the benefits described in Section 4.05.
ARTICLE IV    

BENEFITS
Sec. 4.01    Benefit Credits.

4



--------------------------------------------------------------------------------




(a)    UGI shall establish a bookkeeping account for each Participant. At the
end of each Plan Year, UGI shall credit to the Participant’s account an amount
equal to 5% of the Participant’s maximum recognizable Compensation as determined
under the limit in effect under section 401(a)(17) of the Code for the calendar
year in which the Plan Year begins, and 10% of the Participant’s Compensation,
if any, in excess of such maximum recognizable Compensation under section
401(a)(17) of the Code. For UGI Energy Services, Inc. Participants, this
subsection (a) shall be effective for Plan Years beginning on or after October
1, 2010.
(b)    In addition, in the event that any portion of the Matching Contribution
allocated to a Participant under the Savings Plan with respect to the Savings
Plan year in which the Plan Year begins is forfeited to satisfy the
nondiscrimination requirements of section 401(m) of the Code, UGI shall credit
to the Participant’s account under the 2009 UGI SERP, in the Plan Year in which
the forfeiture occurs, an amount that is equal to the forfeited Matching
Contributions, adjusted for earnings and losses as provided under the Savings
Plan to the date forfeited. The allocation with respect to forfeited Matching
Contributions shall not exceed the Matching Contributions that would have been
provided under the Savings Plan in the absence of any plan-based restrictions
that reflect limits on qualified plan contributions under the Code, in
accordance with section 409A of the Code. For UGI Energy Services, Inc.
Participants, this subsection (b) shall be effective for Savings Plan years
beginning on or after January 1, 2011.
Sec. 4.02    Timing of Credits. Amounts shall be credited to a Participant’s
account annually within 90 days after the end of the Plan Year.
Sec. 4.03    Earnings.
(a)    For purposes of measuring the investment returns of a Participant’s
account, the Participant may select the investment funds in which all or part of
his account shall be deemed to be invested, from the investment funds designated
by the Administrative Committee.
(b)    A Participant shall make an investment designation by such method as the
Administrative Committee determines. An investment designation shall remain
effective until another valid designation has been made by the Participant. The
Participant may amend his or her investment designation at such time or times as
permitted by the Administrative Committee in its sole discretion, and in
accordance with such procedures as may be established by the Administrative
Committee.
(c)    In the absence of any Participant election designating the deemed
investment of his account, a Participant shall be deemed to have elected that
his account be invested in the manner selected by the Administrative Committee
for such circumstance.
(d)    Each Participant’s account shall be adjusted periodically to take into
account the gains, losses and income returns of the investment funds selected by
the Participant.
Sec. 4.04    Divestiture. Each Participant shall be divested of, and shall
immediately forfeit, any benefit to which the Participant is otherwise entitled
under the 2009 UGI SERP if the

5



--------------------------------------------------------------------------------




Participant experiences a Termination for Cause or if the Participant terminates
employment with UGI and its Affiliates prior to satisfying the vesting
requirements in Section 3.02 above.
Sec. 4.05    Change of Control Benefit.  In the event of a Change of Control (as
defined in the applicable Change in Control Agreement), if and to the extent
required by a Participant’s Change in Control Agreement, each Participant in the
2009 UGI SERP who is entitled to receive severance benefits under a Change in
Control Agreement shall receive a credit to the Participant’s account equal to
the aggregate credits that would have been made under Section 4.01(a) had the
Participant continued in employment during the continuation period under the
Change in Control Agreement and received annual compensation as described in the
Change in Control Agreement.   This amount shall be credited to the
Participant’s account as of the Participant’s termination date.
ARTICLE V    

FORM AND TIMING OF BENEFIT DISTRIBUTION
Sec. 5.01    Form of Benefit Distributions. A Participant’s vested account under
the 2009 UGI SERP shall be paid in a lump sum to the Participant upon the
Participant’s termination of employment with UGI and its Affiliates for any
reason other than Termination for Cause. In the event of death, the
Participant’s vested account shall be paid in a lump sum to the Participant’s
beneficiary designated in writing on a form filed with the Administrative
Committee or its designee or, if there is none, to the Participant’s estate.
Sec. 5.02    Timing of Benefit Distributions. Except as otherwise required by
Section 5.03 below, vested benefits payable under the 2009 UGI SERP shall be
paid within 60 days after a Participant’s termination of employment for a reason
other than Termination for Cause.
Sec. 5.03    Key Employees. If required by section 409A of the Code, no benefits
shall be paid to a Participant who is a Key Employee during the Postponement
Period. If a Participant is a Key Employee and payment of benefits under the
2009 UGI SERP is required to be delayed for the Postponement Period, the
accumulated amounts withheld on account of section 409A of the Code shall be
paid in a lump sum payment within 15 days after the end of the Postponement
Period. If the Participant dies during the Postponement Period prior to the
payment of benefits, the amounts withheld on account of section 409A of the Code
shall be paid to the Participant’s beneficiary (as described in Section 5.01)
within 60 days after the Participant’s death.
Sec. 5.04    Deferral Elections. Notwithstanding the foregoing, a Participant
may make a one-time, irrevocable election to elect to have the Participant’s
vested account under this 2009 UGI SERP credited to the Participant’s account
under the Deferral Plan on the date of the Participant’s separation from
service, in lieu of the payments described in Section 5.01 and 5.02. If the
Participant makes a deferral election, the Participant’s vested account under
this 2009 UGI SERP will be credited to the Participant’s account under the
Deferral Plan at separation from service and the amount credited to the Deferral
Plan shall be distributed in accordance with the provisions of the Deferral
Plan. An election under this Section 5.04 shall be made in writing, on

6



--------------------------------------------------------------------------------




a form and at a time prescribed by the Administrative Committee and shall be
irrevocable upon submission to the Corporate Secretary of UGI Corporation.
ARTICLE VI    

FUNDING OF BENEFITS
Sec. 6.01    Source of Funds. The Board may, but shall not be required to,
authorize the establishment of a rabbi trust for the benefits described herein.
In any event, UGI’s obligation hereunder shall constitute a general, unsecured
obligation, payable solely out of its general assets, and no Participant shall
have any right to any specific assets of UGI or any such vehicle.
Sec. 6.02    Participant Contributions. There shall be no contributions made by
Participants under the 2009 UGI SERP.
ARTICLE VII    

THE COMMITTEE
Sec. 7.01    Appointment and Tenure of Administrative Committee Members. The
Administrative Committee shall consist of one or more persons who shall be
appointed by and serve at the pleasure of the Compensation Committee. Any
Administrative Committee member may resign by delivering his or her written
resignation to the Compensation Committee. Vacancies arising by the death,
resignation or removal of an Administrative Committee member may be filled by
the Compensation Committee.
Sec. 7.02    Meetings; Majority Rule. Any and all acts of the Administrative
Committee taken at a meeting shall be by a majority of all members of the
Administrative Committee. The Administrative Committee may act by vote taken in
a meeting (at which a majority of members shall constitute a quorum). The
Administrative Committee may also act by unanimous consent in writing without
the formality of convening a meeting.
Sec. 7.03    Delegation. The Administrative Committee may, by majority decision,
delegate to each or any one of its members, authority to sign any documents on
its behalf, or to perform ministerial acts, but no person to whom such authority
is delegated shall perform any act involving the exercise of any discretion
without first obtaining the concurrence of a majority of the members of the
Administrative Committee, even though such person alone may sign any document
required by third parties. The Administrative Committee shall elect one of its
members to serve as Chairperson. The Chairperson shall preside at all meetings
of the Administrative Committee or shall delegate such responsibility to another
Administrative Committee member. The Administrative Committee shall elect one
person to serve as Secretary to the Administrative Committee. All third parties
may rely on any communication signed by the Secretary, acting as such, as an
official communication from the Administrative Committee.
Sec. 7.04    Authority and Responsibility of the Administrative Committee. The
Administrative Committee shall have only such authority and responsibilities as
are delegated to

7



--------------------------------------------------------------------------------




it by the Compensation Committee or specifically under this 2009 UGI SERP. The
Administrative Committee shall have full power and express discretionary
authority to administer and interpret the 2009 UGI SERP, to make factual
determinations and to adopt or amend such rules and regulations for implementing
the 2009 UGI SERP and for the conduct of its business as it deems necessary or
advisable, in its sole discretion. The Administrative Committee’s authorities
and responsibilities shall also include:
(a)    maintenance and preservation of records relating to Participants, former
Participants, and their beneficiaries;
(b)    preparation and distribution to Participants of all information and
notices required under federal law or the provisions of the 2009 UGI SERP;
(c)    preparation and filing of all governmental reports and other information
required under law to be filed or published;
(d)    construction of the provisions of the 2009 UGI SERP, to correct defects
therein and to supply omissions thereto;
(e)    engagement of assistants and professional advisers;
(f)    arrangement for bonding, if required by law; and
(g)    promulgation of procedures for determination of claims for benefits.
Sec. 7.05    Compensation of Administrative Committee Members. The members of
the Administrative Committee shall serve without compensation for their services
as such, but all expenses of the Administrative Committee shall be paid or
reimbursed by UGI.
Sec. 7.06    Committee Discretion. Any discretion, actions or interpretations to
be made under the 2009 UGI SERP by the Administrative Committee or by the
Compensation Committee on behalf of UGI shall be made in its sole discretion,
not acting in a fiduciary capacity, need not be uniformly applied to similarly
situated individuals, and shall be final, binding and conclusive upon the
parties. All benefits under the 2009 UGI SERP shall be provided conditional upon
the Participant’s acknowledgement, in writing or by acceptance of the benefits,
that all decisions and determinations of the Administrative Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under the 2009 UGI SERP.
Sec. 7.07    Indemnification of the Committees. Each member of the
Administrative Committee and each member of the Compensation Committee shall be
indemnified by UGI against costs, expenses and liabilities (other than amounts
paid in settlement to which UGI does not consent) reasonably incurred by the
member in connection with any action to which the member may be a party by
reason of the member’s service on the applicable Committee, except in relation
to matters as to which the member shall be adjudged in such action to be
personally guilty of gross negligence or willful misconduct in the performance
of the member’s duties. The

8



--------------------------------------------------------------------------------




foregoing right to indemnification shall be in addition to such other rights as
the Administrative Committee member or the Compensation Committee member may
enjoy as a matter of law or by reason of insurance coverage of any kind, but
shall not extend to costs, expenses and/or liabilities otherwise covered by
insurance or that would be so covered by any insurance then in force if such
insurance contained a waiver of subrogation. Rights granted hereunder shall be
in addition to and not in lieu of any rights to indemnification to which the
Administrative Committee member or the Compensation Committee member may be
entitled pursuant to the by-laws of UGI. Service on the Administrative Committee
or the Compensation Committee shall be deemed in partial fulfillment of the
applicable Committee member’s function as an employee, officer, or director of
UGI, if the Committee member also serves in that capacity.
ARTICLE VIII    

AMENDMENT AND TERMINATION
Sec. 8.01    Amendment. The provisions of the 2009 UGI SERP may be amended at
any time and from time to time by the Compensation Committee for any reason
without either the consent of or prior notice to any Participant; provided,
however, that no such amendment shall serve to reduce the benefit that has
accrued on behalf of a Participant as of the effective date of the amendment.
Notwithstanding the foregoing, the Administrative Committee may adopt any
amendment to the 2009 UGI SERP as it shall deem necessary or appropriate to (i)
maintain compliance with current laws and regulations; (ii) correct errors and
omissions in the 2009 UGI SERP document; and (iii) facilitate the administration
and operation of the 2009 UGI SERP.
Sec. 8.02    2009 UGI SERP Termination. While it is UGI’s intention to continue
the 2009 UGI SERP indefinitely in operation, UGI, by action of the Compensation
Committee, reserves the right to terminate the 2009 UGI SERP in whole or in part
at any time for any reason without either the consent of or prior notice to any
Participant. No such termination shall reduce the benefit that has accrued on
behalf of a Participant as of the effective date of the termination, but UGI may
immediately distribute all accrued benefits upon termination of the 2009 UGI
SERP in accordance with section 409A of the Code.
ARTICLE IX    

CLAIMS PROCEDURES
Sec. 9.01    Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the 2009 UGI SERP (hereinafter referred to as
“claimant”), or requesting information under the 2009 UGI SERP shall present the
request in writing to the Administrative Committee, which shall respond in
writing or electronically. The notice advising of the denial shall be furnished
to the claimant within 90 days of receipt of the benefit claim by the
Administrative Committee, unless special circumstances require an extension of
time to process the claim. If an extension is required, the Administrative
Committee shall provide notice of the extension prior to the termination of the
90 day period. In no event may the extension exceed a total of 180 days from the
date of the original receipt of the claim.

9



--------------------------------------------------------------------------------




Sec. 9.02    Denial of Claim. If the claim or request is denied, the written or
electronic notice of denial shall state:
(h)    The reason(s) for denial;
(i)    Reference to the specific 2009 UGI SERP provisions on which the denial is
based;
(j)    A description of any additional material or information required and an
explanation of why it is necessary; and
(k)    An explanation of the 2009 UGI SERP’s claims review procedures and the
time limits applicable to such procedures, including the right to bring a civil
action under section 502(a) of ERISA.
Sec. 9.03    Final Decision. The decision on review shall normally be made
within 60 days after the Administrative Committee’s receipt of claimant’s claim
or request. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be 120
days. The decision shall be in writing or in electronic form and shall:
(a)    State the specific reason(s) for the denial;
(b)    Reference the relevant 2009 UGI SERP provisions;
(c)    State that the claimant is entitled to receive, upon request and free of
charge, and have reasonable access to and copies of all documents, records and
other information relevant to the claim for benefits; and
(d)    State that the claimant may bring an action under section 502(a) of
ERISA.
All decisions on review shall be final and bind all parties concerned.
Sec. 9.04    Review of Claim. Any claimant whose claim or request is denied or
who has not received a response within 60 days may request a review by notice
given in writing or electronic form to the Administrative Committee. Such
request must be made within 60 days after receipt by the claimant of the written
or electronic notice of denial, or in the event the claimant has not received a
response, 60 days after receipt by the Administrative Committee of the
claimant’s claim or request. The claim or request shall be reviewed by the
Administrative Committee which may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.
ARTICLE X    

MISCELLANEOUS PROVISIONS

10



--------------------------------------------------------------------------------




Sec. 10.01    Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant under the 2009 UGI SERP shall be subject to any claim
of any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate commute, pledge, encumber or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under the 2009
UGI SERP.
Sec. 10.02    No Contract of Employment. Neither the establishment of the 2009
UGI SERP, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant or Employee, or any person whomsoever, the right to be retained in
the service of a Participating Employer, and all Participants and other
Employees shall remain subject to discharge to the same extent as if the 2009
UGI SERP had never been adopted.
Sec. 10.03    Severability of Provisions. If any provision of the 2009 UGI SERP
shall be held invalid or unenforceable, such validity or unenforceability shall
not affect any other provisions hereof, and the 2009 UGI SERP shall be construed
and enforced as if such provision had not been included.
Sec. 10.04    Heirs, Assigns and Personal Representatives. The 2009 UGI SERP
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future.
Sec. 10.05    Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
2009 UGI SERP, and shall not be employed in the construction of the 2009 UGI
SERP.
Sec. 10.06    Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter,
the singular shall include the plural, and vice-versa.
Sec. 10.07    Controlling Law. The 2009 UGI SERP shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania, exclusive of conflict
of law provisions thereof, to the extent not preempted by Federal law, which
shall otherwise control.
Sec. 10.08    Payments to Minors, Etc. Any benefit payable to or for the benefit
of a minor, an incompetent person or other person incapable of receipting
therefor shall be deemed paid when paid to such person’s guardian or to the
party providing or reasonably appearing to provide for the care of such person,
and such payment shall fully discharge the Participating Employers, the Board,
the Administrative Committee, the Compensation Committee and all other parties
with respect thereto.
Sec. 10.09    Lost Payees. A benefit shall be deemed forfeited if the
Administrative Committee is unable to locate a Participant to whom payment is
due; provided, however, that such benefit shall be reinstated if a claim is made
by the proper payee for the forfeited benefit.

11



--------------------------------------------------------------------------------




Sec. 10.10    Reliance on Data and Consents. The Participating Employers, the
Board, the Compensation Committee, the Administrative Committee, all fiduciaries
with respect to the 2009 UGI SERP, and all other persons or entities associated
with the operation of the 2009 UGI SERP, and the provision of benefits
thereunder, may reasonably rely on the truth, accuracy and completeness of all
data provided by the Participant, including, without limitation, data with
respect to age, health and marital status. Furthermore, the Participating
Employers, the Board, the Compensation Committee, the Administrative Committee
and all fiduciaries with respect to the 2009 UGI SERP may reasonably rely on all
consents, elections and designations filed with the 2009 UGI SERP or those
associated with the operation of the 2009 UGI SERP by any Participant, or the
representatives of any such person without duty to inquire into the genuineness
of any such consent, election or designation. None of the aforementioned persons
or entities associated with the operation of the 2009 UGI SERP or the benefits
provided under the 2009 UGI SERP shall have any duty to inquire into any such
data, and all may rely on such data being current to the date of reference, it
being the duty of the Participants to advise the appropriate parties of any
change in such data.
Sec. 10.11    Taxation.
(a)    The 2009 UGI SERP is intended to comply with section 409A of the Code.
Notwithstanding anything in the 2009 UGI SERP to the contrary, allocations to
the 2009 UGI SERP shall be made consistent with section 409A, and distributions
may only be made under the 2009 UGI SERP upon an event and in a manner permitted
by section 409A of the Code. All payments under the 2009 UGI SERP shall be
subject to applicable tax withholding. Distributions upon termination of
employment shall only be made upon the Participant’s “separation from service”
under section 409A of the Code, and in no event may a Participant designate the
calendar year of a payment.
(b)    If a Participant is subject to tax under the Federal Insurance
Contribution Act (FICA) before distributions are to be made under the 2009 UGI
SERP, a distribution may be made under the 2009 UGI SERP to pay the FICA tax
imposed under section 3101 of the Code, section 3121(a) of the Code, and section
3121(v)(2) of the Code, or to pay the income tax at source on wages imposed
under section 3401 of the Code or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding section 3401 of the Code wages and taxes. The
total payment made pursuant to this subsection must not exceed the aggregate
FICA and related tax amount permitted under section 409A of the Code.
    

12



--------------------------------------------------------------------------------




SCHEDULE A

PARTICIPATING EMPLOYERS


1.
UGI Corporation

2.
UGI Utilities, Inc.

3.
UGI Penn Natural Gas, Inc.

4.
UGI Central Penn Gas, Inc.

5.
UGI Energy Services, Inc., effective as of October 1, 2010


13

